Citation Nr: 0832896	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to August 
1962 and from January 1963 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
post-traumatic stress disorder (PTSD), and assigned a 10 
percent evaluation, effective February 7, 2003.  The claims 
folder was later transferred to the RO in Fort Harrison, 
Montana.

In a February 2005 Statement of the Case (SOC) and Decision 
Review Officer (DRO) decision, the RO increased the 
evaluation for the veteran's PTSD to 30 percent disabling, 
effective February 7, 2003.  The veteran was advised of the 
increased rating; however, he did not withdraw his appeal.  
In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus, this appeal continues.

The veteran was afforded a hearing before the Board in June 
2005 before a Veterans Law Judge (VLJ) who has since retired 
from the Board.  In August 2008, the Board advised the 
veteran by letter that the law requires that the VLJ who 
conducts a Board hearing on appeal must participate in any 
decision on that appeal.  See 38 C.F.R. § 20.707.  In 
addition, the veteran was asked whether he desired to have a 
new Board hearing.  As of this date, there has been no 
response from the veteran.  Accordingly, no new hearing will 
be provided in this case under 38 C.F.R. § 20.707.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an initial evaluation in excess of 30 
percent for PTSD.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the evidentiary record reveals that the veteran was 
afforded a VA examination for his service-connected PTSD in 
April 2005.  The request for a VA examination is of record, 
and the May 2005 supplemental statement of the case lists an 
April 29, 2005, examination among the evidence considered.  
The examination is also referenced in the text of the 
supplemental statement of the case.  However, the claims file 
is void of the April 2005 VA examination report.  On remand, 
the RO should obtain a copy of the missing examination 
report, if available.  If an examination report for April 
2005 is not found, then the veteran should be scheduled for 
another VA examination to ascertain the current nature and 
extent of his PTSD.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed, 
which includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  All notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, (2007), and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), must be 
fully met.  

2. Obtain and associate with the claims 
file the April 2005 VA examination 
report.  If the requested record is not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and another 
examination should be scheduled.  The 
claims file must be reviewed in 
conjunction with any such examination.

3.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim for entitlement to 
an initial evaluation in excess of 30 
percent for PTSD.  If the benefits sought 
in connection with the claim remains 
denied, the veteran should be provided 
with an appropriate Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



